Case 8:21-bk-10525-ES        Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03     Desc
                              Main Document    Page 1 of 23




    1   RON BENDER (SBN 143364)
        JULIET Y. OH (SBN 211414)
    2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
    3   10250 Constellation Boulevard, Suite 1700
        Los Angeles, California 90067
    4   Telephone: (310) 229-1234
        Facsimile: (310) 229-1244
    5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
    6   Attorneys for Chapter 11 Debtor and
        Debtor-in-Possession
    7
    8
                              UNITED STATES BANKRUPTCY COURT
    9
                               CENTRAL DISTRICT OF CALIFORNIA
   10
                                        SANTA ANA DIVISION
   11

   12
        In re:                                      Case No.: 8:21-bk-10525-ES
   13
   14   THE SOURCE HOTEL, LLC, a                    Chapter 11
        California limited liability company,
   15                                               DEBTOR’S    CHAPTER  11 STATUS
                 Debtor and Debtor in Possession.   REPORT; DECLARATION OF DONALD
   16                                               CHAE IN SUPPORT THEREOF
   17                                               Status Conference:
   18                                               Date:     May 6, 2021
                                                    Time:     10:30 a.m.
   19                                               Place:    ZoomGov

   20
   21
   22
   23
   24

   25
   26
   27
   28



                                                    1
Case 8:21-bk-10525-ES        Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                   Desc
                              Main Document    Page 2 of 23




    1           TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY
    2   JUDGE, THE UNITED STATES TRUSTEE, ALL SECURED CREDITORS, TWENTY
    3   LARGEST        UNSECURED         CREDITORS,          AND    ALL    PARTIES       WHO      HAVE

    4   REQUESTED SPECIAL NOTICE IN THIS CASE:
    5           The Source Hotel, LLC, a California limited liability company and the chapter 11 debtor
    6   and debtor-in-possession herein (the “Debtor”), hereby files this status report (the “Status
    7   Report”) in compliance with this Court’s Order: (1) Setting Hearing On Status Of Chapter 11
    8   Case; And (2) Requiring Report On Status Of Chapter 11 Case [Doc. No. 6] (the “Status

    9   Conference Order”) and in advance of the Chapter 11 status conference scheduled on May 6,

   10   2021.
   11                                                   I.

   12      DESCRIPTION OF DEBTOR AND ITS PRINCIPAL ASSETS AND LIABILITIES
   13           The Debtor filed a voluntary petition for relief under Chapter 11 of 11 U.S.C. §§ 101 et
   14   seq. (the “Bankruptcy Code”) on February 26, 2021 (the “Petition Date”).          The Debtor is

   15   continuing to manage its financial affairs and operate its bankruptcy estate as a debtor-in-
   16   possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.
   17           Since at least 2014, Debtor has been developing a full-service, seven-story hotel with 178

   18   rooms in the City of Buena Park, County of Orange, State of California (the “Hotel”), which
   19   upon completion will include conference rooms, an executive lounge, fitness center, restaurant,

   20   bars, and cleaning services. The Hotel is part of a larger 12.8-acre mixed-use development
   21   project (the “Master Development”), which includes a 400,000 square-foot retail center and a
   22   50,000 square-foot seven-story office building which were completed in 2016. The Debtor does
   23   not own the real property on which the Hotel is being constructed (which is located at the
   24   southeast corner of the Master Development), but is a lessee pursuant to a 99-year ground lease

   25   for such real property (the “Ground Lease”) with the Debtor’s affiliate, The Source at Beach,
   26   LLC.
   27
   28



                                                        2
Case 8:21-bk-10525-ES        Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                     Desc
                              Main Document    Page 3 of 23




    1          Construction of the Hotel began in 2016. To finance the construction of the Hotel, on
    2   May 24, 2016, the Debtor obtained a $29.5 million construction loan (the “Loan”) from Evertrust
    3   Bank (“Evertrust”) as well as financing by three tranches of EB-5 investments totaling $35.5

    4   million. The Debtor’s obligations under the Loan are secured by liens against substantially all of
    5   the Debtor’s assets, including the Hotel and the Debtor’s leasehold interest in the real property
    6   that is the subject of the Ground Lease (the “Leasehold Interest”). The original maturity date for
    7   the Loan was December 1, 2017, but was extended to November 1, 2019 pursuant to written
    8   extension agreements entered into by the parties.

    9          Through October 2019, approximately 85% of the Hotel construction had been

   10   completed, including: substantial completion of the core and shell, exterior painting, porte
   11   cochère, street lighting, ceiling framing, kitchen framing and glass block installation, food

   12   storages, all glass storefronts, electrical wiring and switchgear, guestroom flooring, ceiling
   13   fixtures, pool bar canopy structure, deck drains, window washing system, roof membrane, roof
   14   ductwork and HVAC vibration installation; nearly complete installation of bathroom fixtures

   15   (95%), acoustic ceiling system (80%), HVAC electrical connections (90%), piping for HVAC
   16   and plumbing equipment (95%), and rooftop ductwork (99%). In addition, substantial materials
   17   have been procured and/or fabricated and are ready for installation pending completion of other

   18   items, such as first and second floor flooring, corridor carpeting, millwork (wall and ceiling
   19   panels, pool bar), passenger elevators, fire sprinklers, egress and accent lighting, pool equipment,

   20   guest room doors, locks and closures, bathroom fixtures, and rooftop HVAC equipment.
   21          The approximately 15% of the Hotel construction which remains outstanding consists of
   22   mostly “finish work” such as the installation of flooring and carpeting, lighting, appliances, trade
   23   fixtures, furniture, furnishings and equipment already purchased by the Debtor (collectively,
   24   “FF&E”).

   25          The Debtor’s primary assets consist of the Hotel, the Leasehold Interest, and a substantial
   26   amount of FF&E. The Debtor believes that the current value of the Hotel in “as is” condition is
   27
   28



                                                         3
Case 8:21-bk-10525-ES        Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                    Desc
                              Main Document    Page 4 of 23




    1   at least $50,000,000 and that its fair market value upon completion will be at least $60,000,000.1
    2   The Debtor also believes that the total value of the FF&E (calculated at cost, excluding
    3   fabrication labor costs) is approximately $2,700,000.

    4          The Debtor’s primary secured creditor is Shady Bird Lending, LLC (“Shady Bird”), who
    5   acquired the Loan from Evertrust in December, 2020. Shady Bird contends that the outstanding
    6   balance of the Loan was $30,948,839.27 as of March 1, 2021. As noted above, the Debtor’s
    7   obligations under the Loan are secured by liens against substantially all of the Debtor’s assets,
    8   including the Hotel, the Leasehold Interest, and the FF&E.

    9          There are a number of subcontractors that have recorded mechanics’ liens against the

   10   Debtor and/or Hotel. As reflected in the Debtor’s Schedules of Assets and Liabilities filed in this
   11   case [Doc. No. 32] (the “Schedules”), the Debtor believes that the total amount of the mechanics’

   12   liens recorded against the Debtor and/or Hotel is approximately $2,900,000. However, some of
   13   these recorded mechanics’ liens appear to have expired or have not been properly perfected, or
   14   are otherwise disputed by the Debtor.

   15          The Debtor also received three tranches of EB-5 loans from Beach Orangethorpe Hotel,
   16   LLC, Beach Orangethorpe Hotel II, LLC, and Beach Orangethorpe Hotel III, LLC (collectively,
   17   the “EB-5 Investors,” or individually, an “EB-5 Investor”). The Debtor’s obligations under the

   18   loans from two of the EB-5 Investors (i.e., Beach Orangethorpe Hotel, LLC and Beach
   19   Orangethorpe Hotel II, LLC), in the total principal sum of $21,500,000, are secured by junior

   20   liens against the Hotel and the Leasehold Interest. The Debtor’s obligations under the loan from
   21   the third EB-5 Investor, Beach Orangethorpe Hotel III, LLC, in the principal sum of
   22   $14,500,000, are unsecured.
   23          In addition to the unsecured loan from Beach Orangethorpe Hotel III, LLC, the Debtor
   24   believes it has other general unsecured debt totaling approximately $2,150,000.

   25
   26
           1
              HVS Consulting & Valuation previously prepared an appraisal report for the Hotel, which
   27   reflected an “as is” value of $40,900,000 for the Hotel as of October 14, 2019. The Debtor and
        its Manager are in the process of obtaining an updated appraisal of the Hotel.
   28



                                                        4
Case 8:21-bk-10525-ES        Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                  Desc
                              Main Document    Page 5 of 23




    1                                                  II.
    2                  EVENTS LEADING TO DEBTOR’S BANKRUPTCY FILING
    3          In late 2019, Evertrust refused to issue the remaining $4 million of the Loan, claiming a

    4   cost overrun on the construction of the Hotel. As a result of Evertrust’s refusal to provide the
    5   final $4 million of the Loan, the Debtor was forced to cease construction activities. However,
    6   the Debtor believes strongly that, had Evertrust funded the final $4 million as expected,
    7   construction of the Hotel would have been completed, as the Debtor believes that its contractors
    8   would have carried fifty percent of the cost overrun and the Debtor and its affiliates would have

    9   covered the remaining fifty percent of the overrun.

   10          When Evertrust refused to issue the remaining $4 million of the Loan, the Debtor
   11   immediately and actively sought to refinance the Loan. The Debtor began discussions with a

   12   new lender named Hall Structured Finance (“Hall”) in the fall of 2019 and was ultimately able to
   13   reach an agreement with Hall for refinancing in the total sum of $42 million. During the course
   14   of the Debtor’s refinancing discussions with Hall, the Debtor kept Evertrust apprised of all

   15   developments, and even provided Evertrust with a copy of the loan commitment letter from Hall
   16   in early 2020. The Debtor and Hall were on the verge of closing on the refinancing, with a target
   17   closing date of March 20, 2020, when local, county, and State officials issued lockdown orders

   18   as a result of the COVID-19 pandemic. At that point, Hall put an indefinite hold on the closing
   19   of the refinancing with the Debtor.

   20          As a result, the Debtor went back to Evertrust and, between March 2020 and December
   21   2020, engaged in active forbearance negotiations with Evertrust to obtain a further extension of
   22   the Loan maturity date so that the Hotel could recover from the effects of the COVID-19
   23   pandemic, and the Debtor could obtain refinancing or additional construction financing and
   24   ultimately recommence construction of the Hotel.

   25          In the summer of 2020, while the Debtor and Evertrust were still engaged in forbearance
   26   negotiations, Evertrust commenced litigation against the guarantors of the Loan, Donald Chae
   27   and Min Chae, and recorded a Notice of Default against the Hotel.
   28



                                                        5
Case 8:21-bk-10525-ES         Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                     Desc
                               Main Document    Page 6 of 23




    1           Subsequently, in December 2020, Shady Bird purchased Evertrust’s interests in the Loan
    2   at a significant discount, for a reported purchase price of approximately $19 million. While the
    3   Debtor engaged in discussions and negotiations with Shady Bird to attempt to reach a consensual

    4   resolution of the parties’ disputes, such discussions and negotiations were ultimately
    5   unsuccessful.
    6           On February 8, 2021, Shady Bird filed a complaint against the Debtor in the Superior
    7   Court of the State of California for the County of Orange (“Superior Court”) for (i) specific
    8   performance and appointment of a receiver, and (ii) waste, thereby commencing the Superior

    9   Court action bearing the case number 30-2021-01183489-CU-OR-CJC (the “State Court

   10   Action”). Shady Bird also took steps to immediately foreclose on the Hotel and issued a Notice
   11   of a Trustee’s Sale for the Hotel to be held on March 1, 2021.

   12           Shortly after filing its complaint to initiate the State Court Action, Shady Bird filed an ex
   13   parte application for an order appointing a receiver and other related relief. On February 17,
   14   2021, the Superior Court entered an order in the State Court Action appointing Bellann R. Raile

   15   as Receiver to, among other things, take possession of the Hotel and all goods, furniture, fixtures,
   16   and equipment attached and/or related to the Hotel.
   17           As a result of the foregoing, the Debtor sought chapter 11 bankruptcy protection on the

   18   Petition Date (i.e., February 26, 2021) in order to prevent the impending foreclosure of the Hotel,
   19   to regain possession of the Hotel and related assets and obtain refinancing or investments to

   20   enable the Debtor to complete construction of the Hotel, and to obtain a reasonable opportunity
   21   to restructure its financial affairs and repay its debts in an orderly fashion.
   22                                                     III.
   23        ISSUES WHICH WILL NEED TO BE ADDRESSED IN THE DEBTOR’S CASE
   24                                TO SUCCESSFULLY REORGANIZE

   25           On March 25, 2021, Shady Bird filed that certain Motion Of Shady Bird Lending, LLC
   26   For Order Designating Chapter 11 Case As Single Asset Real Estate Case Pursuant To 11
   27   U.S.C. §§ 101(51B) And 362(d)(3) [Doc. No. 49] (the “SARE Motion”), pursuant to which
   28



                                                           6
Case 8:21-bk-10525-ES        Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                    Desc
                              Main Document    Page 7 of 23




    1   Shady Bird sought the entry of a Court order designating the Debtor’s chapter 11 bankruptcy
    2   case as a “single asset real estate” case pursuant to 11 U.S.C. §§ 101(51B) and 362(d)(3). On
    3   April 1, 2021, the Debtor filed its opposition to the SARE Motion [Doc. No. 64] and, on April 8,

    4   2021, Shady Bird filed its reply to the Debtor’s opposition to the SARE Motion [Doc. No. 73].
    5   At the hearing on the SARE Motion held on April 15, 2021, the Court denied the SARE Motion.
    6   Accordingly, the Debtor’s bankruptcy case is not deemed to be a “single asset real estate” case.
    7          As noted above, the Receiver was appointed by the Superior Court shortly before the
    8   Petition Date. On March 25, 2021, Shady Bird filed that certain Motion Of Shady Bird Lending,

    9   LLC For Order Excusing State Court Receiver From Turnover Of Assets Pursuant To 11 U.S.C.

   10   § 543 [Doc. No. 51] (the “Receiver Motion”), pursuant to which Shady Bird sought the entry of a
   11   Court order excusing the Receiver from complying with the requirements of 11 U.S.C. § 543,

   12   specifically, the requirement to deliver to the Debtor all property belonging to the Debtor over
   13   which the Receiver currently has possession, custody or control. On April 1, 2021, the Debtor
   14   filed its opposition to the Receiver Motion [Doc. No. 65] and, on April 8, 2021, Shady Bird filed

   15   its reply to the Debtor’s opposition to the Receiver Motion [Doc. No. 72]. At the hearing on the
   16   Receiver Motion held on April 15, 2021, the Court granted the Receiver Motion on an interim
   17   basis only, to permit the Receiver to make certain repairs and perform certain work on the Hotel

   18   with funds “gifted” to the Debtor’s estate by Shady Bird (up to $200,000), pending a continued
   19   hearing on the Receiver Motion to be held on June 3, 2021.

   20          On April 1, 2021, Shady Bird filed that certain Notice Of Motion And Motion For Relief
   21   From The Automatic Stay Under 11 U.S.C. § 363 (Real Property) [Doc. No. 62] (the “RFS
   22   Motion”), pursuant to which Shady Bird seeks relief from the automatic stay so that it may
   23   foreclose on the Hotel. On April 8, 2021, the Debtor filed its opposition to the RFS Motion
   24   [Doc. No. 74] and, on April 15, 2021, Shady Bird filed its reply to the Debtor’s opposition to the

   25   RFS Motion [Doc. No. 81]. A hearing on the RFS Motion is set for April 22, 2021 at 10:00 a.m.
   26   If the Court grants the RFS Motion, and Shady Bird is permitted to foreclose upon the Hotel and
   27   the Debtor’s other assets, there will be no reason for this bankruptcy case to proceed. However,
   28



                                                        7
Case 8:21-bk-10525-ES        Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                    Desc
                              Main Document    Page 8 of 23




    1   if the Court denies the RFS Motion, the Debtor will proceed with its efforts to obtain debtor-in-
    2   possession, takeout, or exit financing so that it may complete the construction of the Hotel and
    3   bring the Hotel into operation, and to propose and seek confirmation of a plan of reorganization

    4   which restructures its debts in an orderly fashion.
    5          The Debtor has been, and continues to be, engaged in active discussions with numerous
    6   prospective lenders regarding the terms for debtor-in-possession and/or exit financing, which
    7   will provide the Debtor with the funding necessary to complete the construction of the Hotel,
    8   service debt, operate the Hotel until operations can be stabilized, and potentially fund a feasible

    9   plan of reorganization in the Debtor’s case.          The Debtor believes that it can successfully

   10   complete the construction of the Hotel and satisfy valid mechanic’s liens recorded against the
   11   Hotel if the Debtor obtains additional financing of approximately $12,000,000 - $16,000,000.

   12   The Debtor also believes that the construction of the Hotel can be completed and a certificate of
   13   occupancy obtained within 9-12 months from the date of restarting construction. If the Debtor
   14   ultimately proceeds with debtor-in-possession financing (instead of exit financing), the Debtor

   15   will file a motion for Court approval of such financing as soon as it is in a position to do so. If
   16   the Debtor proceeds with exit financing, the Debtor will likely propose a plan of reorganization,
   17   in conjunction with its proposed lender and plan supporter, which provides for the restructuring

   18   and/or repayment of the Debtor’s secured debt, and provides for a recovery to the Debtor’s
   19   general unsecured creditors who would otherwise receive nothing.

   20           Although the Debtor has had only preliminary discussions with certain of the EB-5
   21   Lenders, the Debtor is optimistic that the secured EB-5 Lenders will support the Debtor’s efforts
   22   to restructure its debts and bring the Hotel into operation and, to that end, may be willing to
   23   convert their secured claims into equity in the reorganized debtor entity.
   24                                                   IV.

   25           POST-PETITION ADMINISTRATION AND CASH COLLATERAL USE
   26          As of the Petition Date, the Debtor had cash totaling approximately $63,000 in bank
   27   accounts with Evertrust and Preferred Bank. The Debtor took steps immediately after the
   28



                                                         8
Case 8:21-bk-10525-ES         Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                  Desc
                               Main Document    Page 9 of 23




    1   Petition Date to close its pre-petition bank accounts at Evertrust and Preferred Bank, and to
    2   withdraw all funds contained in those pre-petition accounts so that such funds could be deposited
    3   into the Debtor’s newly-established debtor-in-possession bank accounts at Axos Bank.

    4          All of the cash that the Debtor was holding as of the Petition Date was from pre-petition
    5   advances made to the Debtor by its non-member Manager, M+D Properties, a California
    6   corporation (“M+D”). Although none of the Debtor’s cash was derived from the rental or other
    7   use of the Hotel (or any of the Debtor’s other assets), and therefore none of the cash that the
    8   Debtor was holding as of the Petition Date constituted Shady Bird’s property or collateral, in an

    9   abundance of caution, the Debtor filed a motion seeking Court authority to use its cash on hand

   10   to pay expenses related to the maintenance and preservation of the Hotel. Specifically, on March
   11   12, 2021, the Debtor filed the Debtor’s Notice Of Motion And Motion For Entry Of An Order:

   12   (A) Requiring Turnover Of Estate Cash By Evertrust Bank; (B) Authorizing Debtor To Use Cash
   13   Collateral; And (C) Authorizing Debtor To Obtain Post-Petition Financing From M+D
   14   Properties On An Unsecured Basis [Doc. No. 21] (the “CC/Financing Motion”). Pursuant to the

   15   CC/Financing Motion, the Debtor sought the entry of a Court order (i) requiring Evertrust to turn
   16   over and deliver to the Debtor cash held in the Debtor’s pre-petition bank accounts at Evertrust
   17   (as Shady Bird would not consent to the turnover of such cash until after the Debtor filed the

   18   CC/Financing Motion); (ii) authorizing the Debtor to use cash collateral in accordance with the
   19   Debtor’s proposed 13-week operating budget (the “Budget”); and (iii) authorizing the Debtor to

   20   obtain post-petition unsecured financing up to $100,000 (the “DIP Loan”) from the Debtor’s
   21   manager, M+D. The Budget provides for the payment of expenses critical to the maintenance
   22   and preservation of the Hotel, including insurance premiums, utility expenses, post-petition
   23   utility deposits, and real property taxes.
   24          On March 23, 2021, the Court entered an order granting the CC/Financing Motion on an

   25   interim basis, pending a final hearing scheduled on May 6, 2021, subject to certain minor
   26   modifications agreed to by the Debtor and set forth in such order [Doc. No. 46] (the “Interim
   27   Order”). The final hearing on the CC/Financing Motion will be held on May 6, 2021 at 10:30
   28



                                                       9
Case 8:21-bk-10525-ES        Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                     Desc
                             Main Document    Page 10 of 23




    1   a.m. (on the same date and at the same time as the chapter 11 status conference in this case).
    2          The Debtor has paid the expenses set forth in the Budget, including secured real property
    3   taxes which came due in April, 2021, in accordance with the terms of the Interim Order.

    4                                                   V.
    5                     COMPLIANCE WITH REPORTING REQUIREMENTS
    6          The Debtor believe that it is in substantial compliance with all of its duties under 11
    7   U.S.C. §§ 521, 1106 and 1107, and all applicable guidelines of the Office of the United States
    8   Trustee (“OUST”).

    9          The Debtor filed its 7-Day Package with the OUST on a timely basis on March 5, 2021.

   10   On March 17, 2021, the Debtor filed a supplement to its 7-Day Package to include a recorded
   11   copy of its Voluntary Petition.

   12          The Debtor filed its Schedules and Statement of Financial Affairs on a timely basis on
   13   March 12, 2021.
   14          On March 15, 2021, the Debtor attended the Initial Debtor Interview conducted by the

   15   OUST. Thereafter, on April 9, 2021, the Debtor attended its Section 341(a) meeting of creditors,
   16   which was also conducted by the OUST.
   17          The Debtor has filed its first monthly operating report (covering the post-petition period

   18   of February 26-28, 2021) with the Court, and anticipates filing its monthly operating report for
   19   the month of March, 2021 shortly.

   20                                                  VI.
   21                              EMPLOYMENT OF PROFESSIONALS
   22          On March 10, 2021, the Debtor filed its application to employ Levene, Neale, Bender,
   23   Yoo & Brill L.L.P. (“LNBYB”) as its bankruptcy counsel [Doc. No. 16]. The Court entered an
   24   order approving the Debtor’s application to employ LNBYB as its bankruptcy counsel on March

   25   31, 2021 [Doc. No. 61].
   26
   27
   28



                                                        10
Case 8:21-bk-10525-ES         Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                       Desc
                              Main Document    Page 11 of 23




    1          The Debtor does not intend to employ any other professionals at this time. However,
    2   should the foregoing change, the Debtor will promptly file applications to employ such
    3   professionals with the Court.

    4                                                    VII.
    5         OTHER INFORMATION REQUIRED BY STATUS CONFERENCE ORDER
    6   A.     Proposed Deadlines For Filing Proofs Of Claim And Objections To Claims.
    7          The Debtor respectfully requests that the Court establish a deadline for creditors to file
    8   proofs of claim in the Debtor’s bankruptcy case (“Claims Bar Date”) so that the Debtor may

    9   understand the total amount and types of claims that its creditors are asserting, and which claims

   10   will ultimately need to be accounted for in any plan of reorganization formulated and filed by the
   11   Debtor in this case. The Debtor requests that the Court establish Friday, July 9, 2021 as the

   12   Claims Bar Date in this case so that the Debtor may provide at least sixty (60) days’ written
   13   notice of the Claims Bar Date to all creditors and parties in interest.
   14          The Debtor anticipates that its plan of reorganization will provide for a deadline by which

   15   objections to claims must be filed and, therefore, requests that the Court not establish a deadline for
   16   filing objections to claims at this time. However, if the Court requires that such a deadline be set
   17   now, the Debtor respectfully requests that the deadline be set approximately 180 days after the

   18   Claims Bar Date.
   19   B.     Proposed Deadline For Filing Plan And Disclosure Statement.

   20          Although the Debtor hopes to be in a position to file a plan of reorganization and disclosure
   21   statement within its current plan filing exclusivity period (i.e., by June 25, 2021), in the event that
   22   the Debtor determines it requires additional time to do so (which will be the case if the Debtor files
   23   a motion seeking Court approval of debtor-in-possession financing in the meantime), the Debtor
   24   will file a motion seeking the entry of a Court order extending the exclusivity periods for the

   25   Debtor to file and solicit a plan of reorganization pursuant to 11 U.S.C. § 1121(d).
   26
   27
   28



                                                          11
Case 8:21-bk-10525-ES         Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                        Desc
                              Main Document    Page 12 of 23




    1          Based on the foregoing, the Debtor respectfully requests that the Court not set deadlines for
    2   the filing of a disclosure statement and plan of reorganization at this time, or alternatively, requests
    3   that the Court establish deadlines for doing so no earlier than September 30, 2021.

    4   C.     Significant Unexpired Leases And Executory Contracts.
    5          The Debtor is the lessee under the Ground Lease with its affiliate, The Source at Beach,
    6   LLC. The Ground Lease is for a term of 99 years, with approximately 93 years of such term
    7   remaining, and relates to the real property (the “dirt”) upon which the Hotel has been
    8   constructed. The Ground Lease remains fully effective, and the Debtor intends to assume the

    9   Ground Lease through its bankruptcy case.

   10          The Debtor is not a party to any real property leases other than the Ground Lease.
   11          As reflected in the Schedules, the Debtor is a party to a number of construction related

   12   services agreements as well as a third-party hotel management agreement. It is possible that
   13   some of these agreements have expired by their own terms or have been terminated by the
   14   counterparties to such agreements but, generally, such agreements have been held in abeyance

   15   since Hotel construction activities ceased in late 2019.
   16   Dated: April 21, 2021                          THE SOURCE HOTEL, LLC
   17

   18
   19                                                  By:
                                                               RON BENDER
   20                                                          JULIET Y. OH
   21                                                          LEVENE, NEALE, BENDER, YOO
                                                                  & BRILL L.L.P.
   22                                                          Attorneys for Chapter 11 Debtor and
                                                               Debtor-in-Possession
   23
   24

   25
   26
   27
   28



                                                          12
Case 8:21-bk-10525-ES         Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                     Desc
                              Main Document    Page 13 of 23




    1                               DECLARATION OF DONALD CHAE
    2          I, Donald Chae, hereby declare as follows:
    3          1.      I am the Manager and a member of DMC Investment Holdings, LLC, which is the

    4   sole member of The Source Hotel, LLC, a California limited liability company and the debtor and
    5   debtor-in-possession herein (the “Debtor”), and I am therefore familiar with the business
    6   operations and financial records of the Debtor. I have personal knowledge of the facts set forth
    7   below and, if called to testify, I would and could competently testify thereto.
    8          2.      I make this declaration in support of the Debtor’s status report (the “Status Report”)

    9   to which this declaration is attached. All capitalized terms not specifically defined herein shall

   10   have the meanings ascribed to them in the Status Report.
   11          3.      The Debtor filed a voluntary petition for relief under Chapter 11 of the Bankruptcy

   12   Code on February 26, 2021 (the “Petition Date”). The Debtor is continuing to manage its financial
   13   affairs and operate its bankruptcy estate as a debtor-in-possession.
   14          4.      Since at least 2014, Debtor has been developing a full-service, seven-story hotel

   15   with 178 rooms in the City of Buena Park, County of Orange, State of California (the “Hotel”),
   16   which upon completion will include conference rooms, an executive lounge, fitness center,
   17   restaurant, bars, and cleaning services.     The Hotel is part of a larger 12.8-acre mixed-use

   18   development project (the “Master Development”), which includes a 400,000 square-foot retail
   19   center and a 50,000 square-foot seven-story office building which were completed in 2016. The

   20   Debtor does not own the real property on which the Hotel is being constructed (which is located at
   21   the southeast corner of the Master Development), but is a lessee pursuant to a 99-year ground lease
   22   for such real property (the “Ground Lease”) with the Debtor’s affiliate, The Source at Beach, LLC.
   23          5.      The Ground Lease is for a term of 99 years, with approximately 93 years of such
   24   term remaining, and relates to the real property (the “dirt”) upon which the Hotel has been

   25   constructed. The Ground Lease remains fully effective, and the Debtor intends to assume the
   26   Ground Lease through its bankruptcy case.
   27
   28



                                                          13
Case 8:21-bk-10525-ES         Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                        Desc
                              Main Document    Page 14 of 23




    1          6.      Construction of the Hotel began in 2016. To finance the construction of the Hotel,
    2   on May 24, 2016, the Debtor obtained a $29.5 million construction loan (the “Loan”) from
    3   Evertrust Bank (“Evertrust”) as well as financing by three tranches of EB-5 investments totaling

    4   $35.5 million. The Debtor’s obligations under the Loan are secured by liens against substantially
    5   all of the Debtor’s assets, including the Hotel and the Debtor’s leasehold interest in the real
    6   property that is the subject of the Ground Lease (the “Leasehold Interest”). The original maturity
    7   date for the Loan was December 1, 2017, but was extended to November 1, 2019 pursuant to
    8   written extension agreements entered into by the parties.

    9          7.      Through October 2019, approximately 85% of the Hotel construction had been

   10   completed, including: substantial completion of the core and shell, exterior painting, porte cochère,
   11   street lighting, ceiling framing, kitchen framing and glass block installation, food storages, all glass

   12   storefronts, electrical wiring and switchgear, guestroom flooring, ceiling fixtures, pool bar canopy
   13   structure, deck drains, window washing system, roof membrane, roof ductwork and HVAC
   14   vibration installation; nearly complete installation of bathroom fixtures (95%), acoustic ceiling

   15   system (80%), HVAC electrical connections (90%), piping for HVAC and plumbing equipment
   16   (95%), and rooftop ductwork (99%). In addition, substantial materials have been procured and/or
   17   fabricated and are ready for installation pending completion of other items, such as first and second

   18   floor flooring, corridor carpeting, millwork (wall and ceiling panels, pool bar), passenger elevators,
   19   fire sprinklers, egress and accent lighting, pool equipment, guest room doors, locks and closures,

   20   bathroom fixtures, and rooftop HVAC equipment.
   21          8.      The approximately 15% of the Hotel construction which remains outstanding
   22   consists of mostly “finish work” such as the installation of flooring and carpeting, lighting,
   23   appliances, trade fixtures, furniture, furnishings and equipment already purchased by the Debtor
   24   (collectively, “FF&E”).

   25          9.      The Debtor’s primary assets consist of the Hotel, the Leasehold Interest, and a
   26   substantial amount of FF&E. I believe that the current value of the Hotel in “as is” condition is at
   27   least $50,000,000 and that the fair market value of the Hotel upon completion will be at least
   28



                                                          14
Case 8:21-bk-10525-ES        Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                       Desc
                             Main Document    Page 15 of 23




    1   $60,000,000. HVS Consulting & Valuation previously prepared an appraisal report for the Hotel,
    2   which reflected an “as is” value of $40,900,000 for the Hotel as of October 14, 2019. The Debtor
    3   and its Manager are in the process of obtaining an updated appraisal of the Hotel.

    4          10.     I believe that the total value of the Debtor’s FF&E (calculated at cost, excluding
    5   fabrication labor costs) is approximately $2,700,000.
    6          11.     The Debtor’s primary secured creditor is Shady Bird Lending, LLC (“Shady Bird”),
    7   who I understand acquired the Loan from Evertrust in December, 2020. Shady Bird contends that
    8   the outstanding balance of the Loan was $30,948,839.27 as of March 1, 2021.

    9          12.     I understand and believe that there are a number of subcontractors that have

   10   recorded mechanics’ liens against the Debtor and/or Hotel. As reflected in the Debtor’s Schedules
   11   of Assets and Liabilities filed in this case (the “Schedules”), I believe that the total amount of the

   12   mechanics’ liens recorded against the Debtor and/or Hotel is approximately $2,900,000. However,
   13   some of these recorded mechanics’ liens appear to have expired or have not been properly
   14   perfected, or are otherwise disputed by the Debtor.

   15          13.     The Debtor also received three tranches of EB-5 loans from Beach Orangethorpe
   16   Hotel, LLC, Beach Orangethorpe Hotel II, LLC, and Beach Orangethorpe Hotel III, LLC
   17   (collectively, the “EB-5 Investors,” or individually, an “EB-5 Investor”). The Debtor’s obligations

   18   under the loans from two of the EB-5 Investors (i.e., Beach Orangethorpe Hotel, LLC and Beach
   19   Orangethorpe Hotel II, LLC), in the total principal sum of $21,500,000, are secured by junior liens

   20   against the Hotel and the Leasehold Interest. The Debtor’s obligations under the loan from the
   21   third EB-5 Investor, Beach Orangethorpe Hotel III, LLC, in the principal sum of $14,500,000, are
   22   unsecured.
   23          14.     In addition to the unsecured loan from Beach Orangethorpe Hotel III, LLC, I
   24   believe that the debtor has other general unsecured debt totaling approximately $2,150,000.

   25          15.     In late 2019, Evertrust refused to issue the remaining $4 million of the Loan,
   26   claiming a cost overrun on the construction of the Hotel. As a result of Evertrust’s refusal to
   27   provide the final $4 million of the Loan, the Debtor was forced to cease construction activities.
   28



                                                         15
Case 8:21-bk-10525-ES        Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                    Desc
                             Main Document    Page 16 of 23




    1   However, I believe strongly that, had Evertrust funded the final $4 million as expected,
    2   construction of the Hotel would have been completed, as I believe that the Debtor’s contractors
    3   would have carried fifty percent of the cost overrun and the Debtor and its affiliates would have

    4   covered the remaining fifty percent of the overrun.
    5          16.      When Evertrust refused to issue the remaining $4 million of the Loan, the Debtor
    6   immediately and actively sought to refinance the Loan. The Debtor began discussions with a new
    7   lender named Hall Structured Finance (“Hall”) in the fall of 2019 and was ultimately able to reach
    8   an agreement with Hall for refinancing in the total sum of $42 million. During the course of the

    9   Debtor’s refinancing discussions with Hall, the Debtor kept Evertrust apprised of all developments,

   10   and even provided Evertrust with a copy of the loan commitment letter from Hall in early 2020.
   11   The Debtor and Hall were on the verge of closing on the refinancing, with a target closing date of

   12   March 20, 2020, when local, county, and State officials issued lockdown orders as a result of the
   13   COVID-19 pandemic. At that point, Hall put an indefinite hold on the closing of the refinancing
   14   with the Debtor.

   15          17.      As a result, the Debtor went back to Evertrust and, between March 2020 and
   16   December 2020, engaged in active forbearance negotiations with Evertrust to obtain a further
   17   extension of the Loan maturity date so that the Hotel could recover from the effects of the COVID-

   18   19 pandemic, and the Debtor could obtain refinancing or additional construction financing and
   19   ultimately recommence construction of the Hotel.

   20          18.      In the summer of 2020, while the Debtor and Evertrust were still engaged in
   21   forbearance negotiations, Evertrust commenced litigation against the guarantors of the Loan,
   22   Donald Chae and Min Chae, and recorded a Notice of Default against the Hotel.
   23          19.      Subsequently, in December 2020, Shady Bird purchased Evertrust’s interests in the
   24   Loan at a significant discount, for a reported purchase price of approximately $19 million. While

   25   the Debtor engaged in discussions and negotiations with Shady Bird to attempt to reach a
   26   consensual resolution of the parties’ disputes, such discussions and negotiations were ultimately
   27   unsuccessful.
   28



                                                        16
Case 8:21-bk-10525-ES         Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                       Desc
                              Main Document    Page 17 of 23




    1           20.     On February 8, 2021, Shady Bird filed a complaint against the Debtor in the
    2   Superior Court of the State of California for the County of Orange (“Superior Court”) for (i)
    3   specific performance and appointment of a receiver, and (ii) waste, thereby commencing the

    4   Superior Court action bearing the case number 30-2021-01183489-CU-OR-CJC (the “State Court
    5   Action”). Shady Bird also took steps to immediately foreclose on the Hotel and issued a Notice of
    6   a Trustee’s Sale for the Hotel to be held on March 1, 2021.
    7           21.     Shortly after filing its complaint to initiate the State Court Action, Shady Bird filed
    8   an ex parte application for an order appointing a receiver and other related relief. On February 17,

    9   2021, the Superior Court entered an order in the State Court Action appointing Bellann R. Raile as

   10   Receiver to, among other things, take possession of the Hotel and all goods, furniture, fixtures, and
   11   equipment attached and/or related to the Hotel.

   12           22.     As a result of the foregoing, the Debtor sought chapter 11 bankruptcy protection on
   13   the Petition Date (i.e., February 26, 2021) in order to prevent the impending foreclosure of the
   14   Hotel, to regain possession of the Hotel and related assets and obtain refinancing or investments to

   15   enable the Debtor to complete construction of the Hotel, and to obtain a reasonable opportunity to
   16   restructure its financial affairs and repay its debts in an orderly fashion.
   17           23.     Currently pending before the Court in the Debtor’s bankruptcy case is a motion

   18   filed by Shady bird for relief from the automatic stay so that Shady Bird may proceed with the
   19   foreclosure of the Hotel (the “RFS Motion”). The Debtor has filed an opposition to the RFS

   20   Motion. A hearing on the RFS Motion is set for April 22, 2021 at 10:00 a.m. If the Court grants
   21   the RFS Motion, and Shady Bird is permitted to foreclose upon the Hotel and the Debtor’s other
   22   assets, I do not believe there is any reason for the Debtor’s bankruptcy case to proceed. However,
   23   if the Court denies the RFS Motion, the Debtor will proceed with its efforts to obtain debtor-in-
   24   possession, takeout, or exit financing so that it may complete the construction of the Hotel and

   25   bring the Hotel into operation, and to propose and seek confirmation of a plan of reorganization
   26   which restructures its debts in an orderly fashion.
   27
   28



                                                           17
Case 8:21-bk-10525-ES         Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                    Desc
                              Main Document    Page 18 of 23




    1          24.     The Debtor has been, and continues to be, engaged in active discussions with
    2   numerous prospective lenders regarding the terms for debtor-in-possession and/or exit financing,
    3   which will provide the Debtor with the funding necessary to complete the construction of the

    4   Hotel, service debt, operate the Hotel until operations can be stabilized, and potentially fund a
    5   feasible plan of reorganization in the Debtor’s case.
    6          25.     Based upon my 30 years plus of real estate development, construction, and
    7   management experience, I believe that the Debtor can successfully complete the construction of the
    8   Hotel and satisfy valid mechanic’s liens recorded against the Hotel if the Debtor obtains additional

    9   financing of approximately $12,000,000 - $16,000,000. I also believe that the construction of the

   10   Hotel can be completed and a certificate of occupancy obtained within 9-12 months from the date
   11   of restarting construction. If the Debtor ultimately proceeds with debtor-in-possession financing

   12   (instead of exit financing), the Debtor will file a motion for Court approval of such financing as
   13   soon as it is in a position to do so. If the Debtor proceeds with exit financing, the Debtor will
   14   likely propose a plan of reorganization, in conjunction with its proposed lender and plan supporter,

   15   which provides for the restructuring and/or repayment of the Debtor’s secured debt, and provides
   16   for a recovery to the Debtor’s general unsecured creditors who would otherwise receive nothing.
   17          26.     Although the Debtor has had only preliminary discussions with certain of the EB-5

   18   Lenders, I am optimistic that the secured EB-5 Lenders will support the Debtor’s efforts to
   19   restructure its debts and bring the Hotel into operation and, to that end, may be willing to convert

   20   their secured claims into equity in the reorganized debtor entity.
   21          27.     As of the Petition Date, the Debtor had cash totaling approximately $63,000 in bank
   22   accounts with Evertrust and Preferred Bank. The Debtor took steps immediately after the Petition
   23   Date to close its pre-petition bank accounts at Evertrust and Preferred Bank, and to withdraw all
   24   funds contained in those pre-petition accounts so that such funds could be deposited into the

   25   Debtor’s newly-established debtor-in-possession bank accounts at Axos Bank.
   26
   27
   28



                                                          18
Case 8:21-bk-10525-ES         Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                      Desc
                              Main Document    Page 19 of 23




    1          28.     All of the cash that the Debtor was holding as of the Petition Date was from pre-
    2   petition advances made to the Debtor by its non-member Manager, M+D Properties, a California
    3   corporation (“M+D”), of which I am also the principal. Although none of the Debtor’s cash was

    4   derived from the rental or other use of the Hotel (or any of the Debtor’s other assets), and therefore
    5   none of the cash that the Debtor was holding as of the Petition Date constituted Shady Bird’s
    6   property or collateral, in an abundance of caution, the Debtor filed a motion seeking Court
    7   authority to use its cash on hand to pay expenses related to the maintenance and preservation of the
    8   Hotel. Specifically, on March 12, 2021, the Debtor filed its motion the (“CC/Financing Motion”)

    9   seeking the entry of a Court order (i) requiring Evertrust to turn over and deliver to the Debtor cash

   10   held in the Debtor’s pre-petition bank accounts at Evertrust (as Shady Bird would not consent to
   11   the turnover of such cash until after the Debtor filed the CC/Financing Motion); (ii) authorizing the

   12   Debtor to use cash collateral in accordance with the Debtor’s proposed 13-week operating budget
   13   (the “Budget”); and (iii) authorizing the Debtor to obtain post-petition unsecured financing up to
   14   $100,000 (the “DIP Loan”) from the Debtor’s manager, M+D. The Budget provides for the

   15   payment of expenses critical to the maintenance and preservation of the Hotel, including insurance
   16   premiums, utility expenses, post-petition utility deposits, and real property taxes.
   17          29.     I am advised and believe that, on March 23, 2021, the Court entered an order

   18   granting the CC/Financing Motion on an interim basis, pending a final hearing scheduled on May
   19   6, 2021, subject to certain minor modifications agreed to by the Debtor and set forth in such order

   20   (the “Interim Order”). I am further advised and believe that the final hearing on the CC/Financing
   21   Motion will be held on May 6, 2021 at 10:30 a.m. (on the same date and at the same time as the
   22   chapter 11 status conference in the Debtor’s case).
   23          30.     The Debtor has paid the expenses set forth in the Budget, including secured real
   24   property taxes which came due in April, 2021, in accordance with the terms of the Interim Order

   25          31.     I believe that the Debtor is in substantial compliance with all of its duties under the
   26   Bankruptcy Code and all applicable guidelines of the Office of the United States Trustee
   27   (“OUST”).
   28



                                                          19
Case 8:21-bk-10525-ES   Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03   Desc
                        Main Document    Page 20 of 23
Case 8:21-bk-10525-ES                Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03                                      Desc
                                     Main Document    Page 21 of 23
                                   PROOF OF SERVICE OF DOCUMENT
 1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

 3   A true and correct copy of the foregoing document entitled DEBTOR’S CHAPTER 11 STATUS
     REPORT; DECLARATION OF DONALD CHAE IN SUPPORT THEREOF will be served or was served
 4   (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
     stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On April 22, 2021, I checked the CM/ECF docket for this bankruptcy case or
 7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 8
         •     Ron Bender rb@lnbyb.com
 9       •     Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
         •     Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
10             cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
         •     Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
11       •     Nancy S Goldenberg nancy.goldenberg@usdoj.gov
         •     Peter F Jazayeri peter@jaz-law.com
12       •     Daniel A Lev dlev@sulmeyerlaw.com,
               ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
13       •     Grant A Nigolian grant@gnpclaw.com,
               process@gnpclaw.com;grant.nigolian@gmail.com
14       •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         •     Ho-El Park hpark@hparklaw.com
15       •     Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
         •     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
16
     2. SERVED BY UNITED STATES MAIL: On April 22, 2021, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
17   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
18   completed no later than 24 hours after the document is filed.
19                                                                           Service information continued on attached page
20
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
21   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on April 22, 2021, I served the following persons and/or entities by personal delivery, overnight mail
22   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
23   mail to, the judge will be completed no later than 24 hours after the document is filed.

24   None.

25
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
26   true and correct.

27    April 22, 2021                    Stephanie Reichert                              /s/ Stephanie Reichert
      Date                               Type Name                                      Signature
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
            Case 8:21-bk-10525-ES   Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03            Desc
                                    Main Document    Page 22 of 23
The Source Hotel, LLC                                                    United States Trustee (SA)
OUST, Secured, Top 20, RSN                                               411 W Fourth St., Suite 7160
                                                                         Santa Ana, CA 92701-4500



Secured Creditors:




3D Design - Millwork                 Aragon Construction, Inc.           Beach Orangethorpe II, LLC
8152 Indianapolis Ave.               5440 Arrow Highway                  P.O. Box 489
Huntington Beach, CA 92646           Montclair, CA 91763                 Buena Park, CA 90621



Beach Orangethorpe III, LLC          Beach Orangethorpe, LLC             Beachamp Distributing Co.
P.O. Box 489                         P.O. Box 489                        1911 South Santa Fe Avenue
Buena Park, CA 90621                 Buena Park, CA 90621                Compton, CA 90221



Best Quality Painting                Certified Tile                      Evergreen Electric Construction
818 N. Pacific Ave., #C              14557 Calvert St.                   629 Grove View Lane
Glendale, CA 91203                   Van Nuys, CA 91411                  La Canada, CA 91011



Iron Mechanical                     KS Steel Corp.                       Nemo & Rami
721 North B Street                  1748 Industrial Way                  1930 W. Holt Ave.
Suite 100                           Los Angeles, CA 90023                Pomona, CA 91768
Sacramento, CA 95811


Northstar                            Pan Pacific                         PDG Wallcoverings
404 North Berry Street               18250 Euclid Street                 26492 Via Juanita
Brea, CA 92821-3104                  Fountain Valley, CA 92708           Mission Viejo, CA 92691



Prime Concrete Coatings             Resco Electric Inc.                   Retrolock Corp
6127 James Alan St.                 2431 W. Washington Blvd. Suite B      17915 Railroad Street
Cypress, CA 90630                   Los Angeles, CA 90018                 City of Insdustry, CA 91748



Salamander Fire Protection, Inc     Shady Bird Lending, LLC               Solid Construction
6103 Tyrone Street                  c/o Law Offices of Ronald Richards    883 Crenshaw Blvd.
Van Nuys, CA 91401                  P.O. Box 11480                        Los Angeles, CA 90005
                                    Beverly Hills, CA 90213


Sunbelt Controls, Inc.              Grant Nigolian, P.C.                  Hunt Ortmann Palffy Nieves et al.
888 E. Walnut Street                695 Town Center Drive, Suite 700      301 North Lake Avenue, 7th Floor
Pasadena, CA 91101                  Costa Mesa, CA 92626                  Pasadena, CA 91101-1807
            Case 8:21-bk-10525-ES   Doc 93 Filed 04/22/21 Entered 04/22/21 09:32:03       Desc
                                    Main Document    Page 23 of 23
Law Office of Ho-El Park, P.C.      Law Office of Michael N. Berke    Law Offices of Dennis G. Cosso
333 City Blvd. West, Suite 1700     25001 The Old Road                345 Oxford Drive
Orange, CA 92868                    Santa Clara, CA 91381             Arcadia, CA 91007



Porter Law Group, Inc.              Robinson & Robinson, LLP          Shady Bird Lending, LLC
7801 Folsom Blvd., Suite 101        2301 Dupont Drive, Sute 530       c/o Law Offices of Geoffrey Long
Sacramento, CA 95826                Irvine, CA 92612-7502             1601 N. Sepulveda Blvd., No. 729
                                                                      Manhattan Beach, CA 90266


Splinter & Thai, LLP
25124 Narbonne Ave., Suite 106
Lomita, CA 90717-2140



Top 20 Unsecured Creditors:




Newgens, Inc.                       Cabrillo Hoist                    WESCO Distribution Inc.
14241 Foster Rd.                    P.O. Box 3179                     6251 Knott Ave.
La Mirada, CA 90638                 Rancho Cucamonga, CA 91729        Buena Park, CA 90620



Harbor All Glass & Mirror, Inc.     Diablo Consulting                 Ace Tek Roofing Co.
1926 Placentia Ave.                 13200 Crossroads Parkway N        747 S. Ardmore Ave., Suite 405
Costa Mesa, CA 92627                Ste. 115                          Los Angeles, CA 90005
                                    City of Industry, CA 91746


Morrow Meadows                      Chefs Toys                        Stumbaugh & Associates, Inc.
231 Benton Court                    18430 Pacific Street              3303 N. San Fernando Blvd
City of Industry, CA 91789          Fountain Valley, CA 92708         Burbank, CA 91504



HBA Procurement, Inc.               OJ Insulation LP                  DKY Architects
3216 Nebraska Ave.                  600 S Vincent Ave.                15375 Barranca Pkwy.
Santa Monica, CA 90404              Azusa, CA 91702                   Suite A-210
                                                                      Irivne, CA 92618


Master Glass                        Universal Flooring Systems        L2 Specialties
2225 W. Pico Blvd, Unit C           15573 Commerce Lane               3613 W. Macarthur Blvd., #611
Los Angeles, CA 90006               Huntington Beach, CA 92649        Santa Ana, CA 92704



Ficcadenti Waggoner                 Retrolock Corp                    American Engineering Laboratories Inc.
16969 Von Karman Avenue             17915 Railroad Street             PO Box 1816
Suite 240                           City of Industry, CA 91748        Whittier, CA 90609
Irivne, CA 92606
